OPINION OF THE COURT
Per Curiam.
Godfrey G. Brown has submitted an affidavit dated January 25, 2007, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Brown was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 25, 1996, under the name Godfrey George Brown.
Prior to the submission of Mr. Brown’s resignation, the Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter the Grievance Committee) moved, by order to show cause returnable February 23, 2007, for an order suspending Mr. Brown from the practice of law pending consideration of charges of professional misconduct against him, pursuant to 22 NYCRR 691.4 (l) (1) (i), upon a finding that he is guilty of professional misconduct immediately threatening the public interest in that he failed to submit written answers to complaints of professional misconduct filed against him, and for such other relief as the Court may deem just and equitable. The Grievance Committee’s investigation encompassed numerous complaints of professional misconduct against Mr. Brown, including allegations of neglect, failure to reregister, failure to pay outstanding judicial sanctions, and failures to appear in court on behalf of clients.
By letter dated January 25, 2007, the Grievance Committee requested that the order to show cause seeking Mr. Brown’s immediate suspension be deemed withdrawn in light of his proffered resignation.
In his affidavit dated January 25, 2007, Mr. Brown avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission.
Mr. Brown acknowledges his awareness that the Grievance Committee has received eight complaints of professional misconduct against him and that it is currently conducting an investigation into allegations that he neglected criminal cases which he was retained to handle, failed to make court appearances in those cases, failed to maintain communications with clients, failed to return unearned fees, failed to pay judicial sanctions, and failed to reregister with the Office of Court *72Administration. Mr. Brown acknowledges that if charges were predicated upon the misconduct under investigation, he would be unable to defend himself on the merits.
The resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that Mr. Brown make restitution and reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). Mr. Brown acknowledges the continuing jurisdiction of the Court to make such an order. Moreover, he is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation appears to be in full compliance with the Court’s rules, the Grievance Committee recommends its acceptance.
Under the circumstances, Mr. Brown’s resignation is accepted and, effective immediately, he is disbarred and his name is stricken from the roll of attorneys and counselors-at-law. The Grievance Committee’s motion to immediately suspend Mr. Brown is deemed withdrawn in light of the proffered resignation.
Prudenti, P.J., Schmidt, Crane, Mastro and Rivera, JJ., concur.
Ordered that the resignation of Godfrey G. Brown, admitted as Godfrey George Brown, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Godfrey G. Brown, admitted as Godfrey George Brown, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Godfrey G. Brown, admitted as Godfrey George Brown, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Godfrey G. Brown, admitted as Godfrey George Brown, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law *73or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Godfrey G. Brown, admitted as Godfrey George Brown, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the motion by the Grievance Committee for the Second and Eleventh Judicial Districts to immediately suspend the respondent, pursuant to 22 NYCRR 691.4 (l) (1) (i), is deemed withdrawn in light of his resignation.